RECEIVED
AUG 2 8 2019

TONY R. MOORE, CLERK
WESTERN DISTRICT OF LOUISIANA

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA, LOUISIANA ALEXANDRIA DIVISION
RUSSELL G. WARE CIVIL ACTION NO. 1:18-CV-00417
VERSUS JUDGE DRELL
DARREL VANNOY MAGISTRATE JUDGE PEREZ-MONTES

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Ware’s § 2254 habeas petition (Docs. 1, 10, 11) is
DENIED AND DISMISSED WITH PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at Arzexayré, A—, Louisiana
on this 28 day of Av CSV ST 2019.

    
 

ae hg
JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
